Citation Nr: 0413470	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  03-19 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether the appellant's left leg injury sustained in service 
was the result of willful misconduct.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The appellant served on active duty from October 1979 to 
October 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Roanoke, Virginia Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for a 
status post fracture of the left femur and tibia with post 
operative scars, based on an administrative decision that the 
appellant's injuries were the result of misconduct and 
thereby not incurred in the line of duty.  The appellant 
filed a notice of disagreement (NOD) in February 2003.  In 
May 2003, a statement of the case (SOC) was issued.  In 
June 2003, he filed a substantive appeal (VA Form 1-9).  In 
December 2003, he testified at a Central Office hearing 
before the undersigned in Washington, D.C.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.  

2.  The appellant injured his left leg when the motorcycle he 
was operating was struck by another vehicle in 
September 1982.  

3.  The appellant testified under oath the vehicle that 
struck him had run a stop light.  

4.  The appellant was admitted to the hospital following the 
September 1982 accident, at which time it was determined he 
was intoxicated.  

5.  There is no medical evidence of record showing alcohol 
abuse prior to or after the motorcycle accident.  

6.  There is no evidence to refute the appellant's 
description of the accident.  


CONCLUSION OF LAW

The left leg injury sustained in service was not the result 
of willful misconduct.  38 U.S.C.A. §§ 105, 1110, 1131, 5100, 
5102, 5103, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.1(m)(n), 3.102, 3.159, 3.301 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable decision in this case, it is 
unnecessary to enter any discussion regarding whether there 
has been full compliance by VA with respect to its duty to 
notify and duty to assist the appellant in connection with 
this claim for benefits.  

The appellant and another serviceman were injured in 
September 1982 in a motorcycle accident.  The hospital report 
indicated that he was initially evaluated in the emergency 
room in the Naval Regional Medical Center (NRMC), Charleston, 
South Carolina, for multiple injuries sustained in the 
motorcycle accident.  On the morning of the admission, it was 
noted that he had been drinking the night before and later 
was driving a motorcycle without a motorcycle helmet.  At the 
time of the accident, he denied any loss of memory and was 
transported to the emergency room with injuries to his left 
leg and laceration to the occipital portion of his scalp, 
with no evidence of otherwise being injured.  He was 
determined to be intoxicated and had a blood alcohol at the 
time of admission of reportedly .247.  He was admitted and 
taken to the operating room where he had debridement and 
irrigation of all his open wounds.  The left tibial open 
wound on the mid shaft was packed and a trans-tibial pin 
placed to give traction for a balanced suspension of the 
femoral fracture.  Two tibial pins were placed in the distal 
portion of the tibia to maintain length.  He had application 
of plaster and a short-leg cast and was then placed in 
balanced suspension.  

The next month, the veteran was taken back to the operating 
room where he had a closed rodding of the left femur 
performed.  Two weeks later, additional surgery was 
performed.  On discharge his diagnoses were closed fracture, 
transverse, mid shaft, left femur, laceration, left knee 
joint, intra-articularly, fracture, and fracture, left tibia, 
open comminuted.  He was placed on six months limited duty 
after hospitalization.  A medical board report in April 1983 
recommended extending the appellant's limited duty for six 
more months.  The opinion of an October 1983 medical board 
found that the appellant was fit for full duty and it was 
their recommendation that he be returned to full duty.  

In October 1983, the appellant was discharged from active 
duty.  His DD 214 indicates that the character of his service 
was honorable.  There was no evidence on his discharge 
regarding a Line of Duty investigation or any evidence of an 
investigation by a civilian police department.  

In December 2003, the appellant provided testimony at a 
Central Office hearing before the undersigned.  The appellant 
testified that he and some friends went to a pub the night 
before embarking on a six month cruise.  They left the pub at 
closing and noting that they had several drinks, drank 
several cups of coffee and attempted for three hours to get a 
cab.  Prior to deciding to proceed home, they believed that 
their alcohol count had gone down.  The appellant stated that 
as he and another serviceman proceeded home on his 
motorcycle, they drove through a blinking yellow light and 
were hit by a female who went through a blinking red light 
without stopping.  He related that he was operating the 
motorcycle in a safe manner and that the accident was not his 
fault.  He also stated that there was no Naval Investigation 
and that it was his understanding that the female who ran the 
blinking red light was charged with a traffic violation.  He 
maintains that he was not charged with any traffic violation, 
and he continued throughout the Navy and was honorably 
discharged.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated in the line 
of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

An injury incurred during active military, naval, or air 
service will be deemed to have been incurred in the line of 
duty and not the result of the veteran's own misconduct when 
the person on whose account benefits are claimed was, at the 
time the injury was suffered or disease was contracted, in 
active military, naval, or air service, whether on active 
duty or on authorized leave, unless such injury or disease 
was a result of the person's own willful misconduct or abuse 
of alcohol or drugs.  A service department finding that 
injury, disease, or death occurred in line of duty will be 
binding on VA unless it is patently inconsistent with the 
requirements of laws administered by the Department of 
Veterans Affairs.  38 U.S.C.A. § 105 (West 2002); 38 C.F.R. 
§ 3.1(m) (2002).  

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance or under conditions, which would raise a 
presumption to that effect, will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability, the disability will be considered 
the result of the person's willful misconduct.  38 C.F.R. 
§ 3.301(c)(2).  

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  

It involves deliberate or intentional wrongdoing with 
knowledge of or wanton or reckless disregard of its 
probable consequences.  
38 C.F.R. § 3.1(n).  

Mere technical violation of police regulations or 
ordinances will not per se constitute willful 
misconduct.  

Willful misconduct will not be determinative unless it 
is the proximate cause of injury, disease, or death.  

	38 C.F.R. § 3.1(n).  

In the instant claim, a February 2003 VA Administrative 
Decision determined that the injuries the appellant sustained 
in service were the result of his own willful misconduct.  It 
was noted that because the appellant was under the influence 
of alcohol when he decided to drive his motorcycle, it is 
considered an act of misconduct.  However, 38 C.F.R. § 3.1(n) 
clearly states that mere technical violation of police 
regulations or ordinances will not per se constitute willful 
misconduct.  The record is devoid of any findings indicating 
that the appellant had violated any laws or was in any way 
responsible for the motorcycle accident.  The only evidence 
related to the cause of the accident was the appellant's 
credible hearing testimony.  He indicated, in pertinent part, 
that he was not the cause of the accident.  He related that a 
female driver, driving the other vehicle went through a 
blinking red light and hit him broadside.  He also indicated 
that it was his understanding that she received a citation 
for her part in the accident.  

Of import is the lack of any Naval investigation, no charges 
or citations brought against the appellant for any violations 
causing the accident, and the fact that he was allowed to 
continue his military career, and was separated from service 
honorably with no evidence or indication of misconduct.  
There is absolutely no evidence that shows that the 
appellant's intoxification per se resulted in his left leg 
injuries.  The drinking of alcoholic beverages is not of 
itself willful conduct.  Lacking evidence that the 
appellant's indulgence in alcoholic beverages was the 
causation of the accident, his left leg injuries sustained in 
service were not the result of willful misconduct, and 
therefore, were incurred in the line of duty.  

ORDER

The appellant's left leg injuries sustained in a motorcycle 
accident in service were not the result of willful misconduct 
and were incurred in the line of duty.  The appeal is 
granted.  

	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



